Case 2:18-cv-06656-JS-ARL Document 54 Filed 09/03/20 Page 1 of 2 PageID #: 235



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
SAM COOPER,

                        Plaintiff,
                                                     ADOPTION ORDER
            -against-                                18-CV-6656(JS)(ARL)

JEREMY FANNING and RICHARD JONES,

                    Defendants.
-------------------------------------X
APPEARANCES
For Plaintiff:      Sam Cooper, pro se
                    18-R-1900
                    Hale Creek A.S.A.T.C.A.
                    P.O. Box 950
                    Johnstown, New York 12095-0950

For Defendants:         Stacy Ann Skorupa, Esq.
                        Suffolk County Department of Law
                        H. Lee Dennison Building
                        100 Veterans Memorial Highway
                        Hauppauge, New York 11788

SEYBERT, District Judge:

            On August 12, 2020, Magistrate Judge Arlene R. Lindsay

issued a Report and Recommendation (R&R, D.E. 52) recommending

that the Court deny Defendants’ motion to dismiss this action for

lack of prosecution and for failure to comply with court orders

(Mot., D.E. 50).      Judge Lindsay recommended that Defendants “re-

serve [Plaintiff] with all of the outstanding discovery requests

at Hale Creek immediately upon receipt of the” R&R and allow

Plaintiff 30 days from his receipt of the discovery requests to

“respond, in writing, to all outstanding requests.”              (R&R at 2-

3.) Judge Lindsay also recommended that the Court advise Plaintiff
Case 2:18-cv-06656-JS-ARL Document 54 Filed 09/03/20 Page 2 of 2 PageID #: 236



that his “failure to do so will result in a dismissal of his

complaint with prejudice.”        (R&R at 2-3.)          On August 14, 2020,

Plaintiff served the R&R as well as “all of the outstanding

discovery requests” to Plaintiff at the Hale Creek address.                (Aff.

Cover Ltr., D.E. 53; Aff. Serv., D.E. 53-1.)

             The time to object has expired and no objections to the

R&R have been filed.       Upon careful review and consideration, the

Court    finds   Judge    Lindsay’s   R&R    to    be   comprehensive,     well-

reasoned, and free of clear error.          Accordingly, the Court ADOPTS

the R&R (D.E. 52) in its entirety and Defendants’ motion (D.E. 50)

is DENIED.

             Plaintiff shall respond, in writing, to all outstanding

requests    within   30   days   after    his     receipt   of   the   discovery

requests.    Plaintiff is warned that his failure to timely respond

to the discovery requests will result in the dismissal of this

action for failure to prosecute pursuant and for failure to comply

with Court orders pursuant to Federal Rule of Civil Procedure

41(b).    Defendants are directed to serve Plaintiff with a copy of

this Order and file proof of service to ECF on or before September

11, 2020.

                                            SO ORDERED.


                                            /s/ JOANNA SEYBERT______
                                            Joanna Seybert, U.S.D.J.
Dated: September 3 , 2020
       Central Islip, New York


                                      2
